Citation Nr: 1137257	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected myofibrositis of the lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to a disability rating in excess of 10 percent for the myofibrositis of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to December 1945. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, which denied the benefits sought on appeal. 

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

In its December 2010 Decision, the Board added the TDIU issue to the appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In December 2010, the Board also remanded the above issues for further development to the RO via the Appeals Management Center (AMC) in Washington, DC.  The issues have now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran's right hip disorder was not manifested during his period of active service, is not shown to be causally or etiologically related to his active service or to any service-connected disability, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of his service discharge.

2.  Throughout the appeal, the Veteran's forward flexion of his lumbar spine has been, at worst, limited to 60 degrees; and his combined range of motion of the lumbar spine has ranged from 178 degrees to 195 degrees, even with consideration of his pain.  

3.  Throughout the appeal, the Veteran's myofibrositis of the lumbar spine has not been manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a disability rating in excess of 10 percent for the myofibrositis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5021, 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2003, January 2008, and March 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in March 2006, January 2008, and March 2008 also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claims.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His service treatment records and post-service treatment records have been obtained.  In a September 2003 statement, the VA Medical Center (VAMC) in Salt Lake City, Utah, determined that the facility did not have any medical records on file for the Veteran.  In June 2011, the RO made a Formal Finding regarding the unavailability of the Veteran's medical records from the Social Security Administration.  The Veteran has also been provided VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his claims.  38 C.F.R. § 4.2.  He was afforded the opportunity for a personal hearing.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained

The Board is also satisfied as to substantial compliance with its December 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's recent VA outpatient treatment records.  These records were obtained and added to the claims file.  This also included providing the Veteran with an additional VA examination.  This examination was provided in May 2011.  The Remand included obtaining the decision and medical records pertain to the Veteran's Social Security Administration disability benefits claim.  In a March 2011 statement, Social Security Administration notified the RO that they did not have any medical records on file pertaining to the Veteran's disability benefits claim.  The Veteran was notified of this fact in a March 2011 statement.  The Veteran responded that he has never received disability benefits from the Social Security Administration.  Thus, these records do not need to be obtained.  Finally, the RO readjudicated the Veteran's claims in a recent Supplemental Statement of the Case dated in July 2011.  Thus, the Board finds that, for purposes of these claims, there has been substantial compliance with its December 2010 remand directives.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection Claim

The Veteran contends that he has a current right hip disorder that is related to his period of active service or to his service-connected lumbar spine disability. 

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during the military service if they become disabling to a compensable degree within one year of separation from the active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

So, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may also be service-connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic during his active military service or, if not chronic, that was seen during his active military service with continuity of symptomatology demonstrated subsequent to the military discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of a chronic disease during the military, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Additionally, a disorder may be service-connected on a secondary basis if it is proximately due to or the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Secondary service connection can also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b). See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, an April 2003 VA X-ray examination report revealed a partial obliteration of the sacroiliac joint and mild osteoarthritic changes of the right hip.  Thus, the Veteran has a current diagnosis for purposes of establishing service connection.

So the determinative issue is whether the Veteran's right hip disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this regard, the Veteran's service treatment records are void of findings, complaints, symptoms, or any diagnosis attributable to a right hip disorder.  At his October 2010 Board hearing, the Veteran testified that during his active military service he fell down steps in the barracks and injured his hip.  This incident is not documented in the service treatment records.    

The Veteran has also asserted throughout his appeal that his current right hip disorder is related to his service-connected lumbar spine disability.  Specifically, at the April 2008 VA spine examination, the Veteran reported that he was descending some steps when, due to a pinched nerve in his back, his right leg went out and caused him to fall and injure his right hip.  A January 2008 VA outpatient treatment record documents this fall. 

To address these contentions, the Veteran was provided a VA examination in May 2011.  The VA examiner, following a physical examination of the Veteran, a conversation with the Veteran, and a review of the claims file, diagnosed the Veteran with avascular necrosis and degenerative joint disease of the right hip.  The VA examiner then concluded that the Veteran's current right hip disorder is "not caused by or a result of [the] Veteran's active service."  The VA examiner also determined that the Veteran's current right hip disorder is not "caused by or a result of nor aggravated beyond [the] normal progression by [the] Veteran's service-connected lumbar spine disability."  

As support for these conclusions, the VA examiner indicated that the Veteran's current degenerative joint disease of the right hip was first documented in both hips in 2003 by the VAMC.  Upon reviewing these treatment records, the VA examiner determined that there was equal wear presentation of both hips in 2003, and thus the degenerative joint disease of the right hip was age-related.  The VA examiner stated that the Veteran's "mild" disease was not related to his active military service that occurred over 60 years ago.  The VA examiner stated that if the degenerative joint disease had its onset during the Veteran's active military service, then the degenerative joint disease would be significantly severe when it was first documented in 2003.  However, as stated, the degenerative joint disease was instead mild.  The VA examiner also cited the medical literature, which stated that avascular necrosis appears to be caused by the "compromise of the bone vasculature leading to the death of bone and marrow cells (bone marrow infarction), and ultimate mechanical failure," and not due to a lumbar spine disability. 

As to the Veteran's January 2008 fall, the May 2011 VA examiner determined that, "[g]iven there is no lumbar spine complaint, nor radicular complaints, or complaints that his back went out on him in the initial ER treatment note post fall - it is very unlikely this fall with injury to right hip occurred due to his back condition to include any radiculopathy or weakness."  As further support for this conclusion, the VA examiner stated that the Veteran was at risk for falls due to his current osteoporosis, which was "very evident on [the] right hip X-ray [in] 2008."

The claims file, including the VA treatment records, does not contain any contrary medical opinions.

Thus, the Veteran's contentions notwithstanding, none of the physicians who have had occasion to evaluate or examine him, or anyone else for that matter, have attributed his right hip disorder to his active military service, to include his service-connected lumbar spine disability.  

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at a personal hearing.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Veteran is competent to report that his current right hip disorder was injured during his active military service.  The Veteran is also competent to report that his current lumbar spine disability resulted in his current right hip disorder.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his right hip disorder to be credible, since his service treatment records make no reference to a right hip injury.  Additionally, the Veteran was first treated for his right hip disorder in 2003, more than 65 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a right hip injury during his active military service and which does not show a current right hip disorder until over six decades after his military discharge.

For the reasons set forth above, the Board finds that the Veteran's lay statements regarding the etiology of his current right hip disorder are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim of service connection for a right hip disorder.  

Also, since there is no indication of arthritis within the one year presumptive period after the Veteran's military service ended in 1945, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For these reasons and bases, the Board places greater probative value on the medical evidence, which shows that the Veteran's right hip disorder is unrelated to his active military service, than the Veteran's own statements in support of his claim.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hip disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, the appeal is denied.

Increased Rating Claim

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule.  However, findings sufficiently characteristic to identify the disease, the resulting disability, and the coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. §§ 4.40 and 4.45 (2011), a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court of Appeals for Veterans Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (2011) (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the rating codes for limitation of motion.

The Veteran asserts that he is entitled to a higher rating for his service-connected lumbar spine disability, currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5021.

Diagnostic Code 5021 refers to myositis.  Under Diagnostic Code 5021, myositis is to be rated as degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, the arthritis is to be rated under the appropriate Diagnostic Codes for the specific joint or joints involved - which, here, is Diagnostic Code 5237.  Diagnostic Code 5237 refers to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A higher 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson, 9 Vet. App. at 10.  The Court held in DeLuca, 8 Vet. App. at 202 that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Applying the above criteria to the facts of this case, the Board finds that the Veteran is not entitled to the next higher disability rating of 20 percent for his lumbar spine disability.  The evidence of record does not establish that the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - the requirements for the next higher rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Specifically, at his April 2008 VA examination, the Veteran's lumbar spine disability was manifested by the following ranges of motion: flexion limited to 60 degrees (normal is 90 degrees) (the pain began at 60 degrees); extension limited to 15 degrees (normal is 30 degrees) (the pain began at 12 degrees); right lateral rotation limited to 30 degrees without pain (normal is 30 degrees); right lateral flexion limited to 30 degrees without pain (normal is 30 degrees); and, left lateral flexion limited to 20 degrees without pain (normal is 30 degrees).  The range of motion for the Veteran's left lateral rotation was not obtained at the examination.  The VA examiner determined that the Veteran's current muscle spasms and tenderness of his lumbar spine were not "severe enough to be responsible for abnormal gait or abnormal spinal contour."

At his May 2009 VA examination, the Veteran's lumbar spine disability was manifested by flexion limited to 60 degrees (normal is 90 degrees), extension limited to 18 degrees (normal is 30 degrees), left and right lateral rotation limited to 25 degrees (normal is 30 degrees), and left and right lateral flexion limited to 25 degrees (normal is 30 degrees).  His combined range of motion of the lumbar spine was 178 degrees (normal is 240 degrees).  The VA examiner determined that the Veteran had objective evidence of pain on active ranges of motion.  The Veteran also had objective evidence of pain following repetitive motion.  However, the VA examiner determined that the Veteran did not have additional limitation of motion following repetitive ranges of motion.  The VA examiner also concluded that the Veteran's current muscle spasms and tenderness of his lumbar spine were not "severe enough to be responsible for abnormal gait or abnormal spinal contour."

At his May 2011 VA examination, the Veteran's lumbar spine disability was manifested by flexion limited to 70 degrees (normal is 90 degrees), extension limited to 10 degrees (normal is 30 degrees), left and right lateral rotation limited to 30 degrees (normal is 30 degrees), right lateral flexion limited to 30 degrees (normal is 30 degrees), and left lateral flexion limited to 25 degrees (normal is 30 degrees).  His combined range of motion of the lumbar spine was 195 degrees (normal is 240 degrees).  The VA examiner determined that the Veteran had pain during his ranges of motion.  The VA examiner was unable to determine the DeLuca criteria, since the Veteran refused to perform further repetitions.  The VA examiner determined that the Veteran did not have muscle spasm or guarding of his lumbar spine.

The VA treatment records do not provide contrary results to those obtained at the VA examinations.  Thus, based on the above evidence, the Board finds that the Veteran is not entitled to a higher rating of 20 percent for his lumbar spine disability, even with consideration of his pain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board has considered whether a higher schedular rating is warranted under any other Diagnostic Codes, but finds that none is applicable.  

The Board has also considered whether separate disability ratings should be assigned for neurological manifestations resulting from the Veteran's current lumbar spine disability.  38 C.F.R. § 4.25 (2011).

In regards to erectile dysfunction, at the April 2008 and May 2009 VA examinations, the Veteran reported experiencing erectile dysfunction.  Specifically, the Veteran reported that his erections were intermittent and unrelated to his spine.  The VA examiner opined that the erectile dysfunction was "most likely age related."  The May 2009 VA examiner determined that this issue was "unlikely related to" the Veteran's current lumbar spine disability.  At his May 2011 VA examination, the Veteran reported that he did not experience erectile dysfunction.

In regards to bowel dysfunction, at his April 2008, May 2009, and May 2011 VA examinations, the Veteran denied experiencing this symptom.

In regard to bladder dysfunction, at his April 2008, May 2009, and May 2011 VA examinations, the Veteran reported that he experienced urinary frequency, urinary incontinence, and nocturia.  The May 2009 VA examiner determined that these issues were "unlikely related to" the Veteran's current lumbar spine disability.  The May 2011 VA examiner concluded that these symptoms were "probably" consistent with age-related benign prostatic hyperplasia.

In regards to lumbar radiculopathy, at the April 2008 and May 2009 VA examinations, the Veteran's neurological examination of his lower extremities was normal.  At the April 2008, May 2009, and May 2011 VA examinations, the Veteran denied experiencing numbness, paresthesias, leg weakness, or foot weakness.  At his May 2011 VA examination, the VA examiner determined that the Veteran had mild to moderate peripheral neuropathy in his bilateral lower extremities, which was "most likely age related."  The VA examiner concluded that the examination did not present evidence of lumbar radiculopathy.

Thus, for the above stated reasons, the Board finds that the Veteran is not entitled to separate disability ratings for a neurological manifestation of his lumbar spine disability.  38 C.F.R. § 4.25.

The Veteran's lay testimony concerning the severity of his lumbar spine disability is unsubstantiated and thus probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno, 6 Vet. App. at 469. See, too, Buchanan, 451 F.3d at 1335.

The Veteran has not met the requirements for a higher rating since one year prior to filing his claim, so the Board cannot "stage" this rating.  Hart, 21 Vet. App. at 505.

For these reasons and bases, the preponderance of the evidence is against the Veteran's increased rating claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Consideration

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's lumbar spine symptoms cause impairment in his occupational functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disabilities.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, as the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, itself, is recognition that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances to suggest that the Veteran is not adequately compensated by the regular rating schedule.  All of the evaluation and treatment he has received for his lumbar spine disability have been on an outpatient basis, not as an inpatient.  Despite the Veteran's lay statements, the evidence of record does not establish that the Veteran is unable to work due solely to his lumbar spine disability.  The May 2011 VA examiner determined that the Veteran could perform sedentary to light duty occupations, even with his lumbar spine disability.  The evidence of record does not contain any contrary medical opinions.  Thus, the Veteran's current level of occupational and other impairment in his daily living is contemplated by the current schedular rating in effect for his lumbar spine.  Thus, extraschedular consideration is not warranted for this claim.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right hip disorder, to include as secondary to the service-
connected myofibrositis of the lumbar spine, is denied.

A disability rating in excess of 10 percent for myofibrositis of the lumbar spine is denied.


REMAND

Unfortunately, another remand is required in this case as to the issues of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

Bilateral Hearing Loss Claim

This claim was most recently remanded by the Board in December 2010.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not fully accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the Board requested that the Veteran be provided with a VA audiological examination.  The Veteran was provided this examination in May 2011.  The VA examiner determined that the Veteran's current bilateral hearing loss was not due to his active military service because there was no evidence of hearing loss in the service treatment records and because his hearing was normal at the time of his military discharge.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not have been demonstrated at the military separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of § 3.385 (2011) and by submitting evidence that his current disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, based on this caselaw, the May 2011 VA examiner provided inadequate rationale for his negative nexus opinion.  

Furthermore, lay statements are competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The May 2011 VA examiner did not address or consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and his continuity of symptomatology since his military discharge.  This also makes the examination report inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion).

The Board thus finds that another medical opinion by a VA examiner is needed regarding the etiology of the Veteran's current bilateral hearing loss.  The Board needs this opinion to fairly decide his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

TDIU Claim

First, the Veteran has not been provided with a proper duty-to-assist notice letter for his TDIU claim.  The Veteran must be provided with this requisite notice before his claim can be decided on the merits.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, the bilateral hearing loss development could affect the outcome of the TDIU claim since the Veteran does not currently meet the schedular requirements for a TDIU.  For this reason, the Board will defer the adjudication of the TDIU claim until the bilateral hearing loss claim development is complete.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  

2.  The RO/AMC shall ask the original VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims file must be provided to the examiner for review.  The examiner must state in the examination report that the claims file has been reviewed.  

The examiner must express an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his period of active service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must specifically state in the examination report that he has considered and addressed the Veteran's lay statements.

The examiner is also reminded of the decision in Hensley v. Brown, 5 Vet. App. 155 (1993), in which the Court held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Any opinions expressed must be accompanied by a complete rationale.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  After the above actions have been completed, the RO/AMC shall readjudicate the Veteran's claim for entitlement to a TDIU, to include determining whether the claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration, and entitlement to service connection for bilateral hearing loss.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


